Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The disclosure is objected to because of the following informalities: 
In the specification, 
page 11; formula (1) is wrong because it does not have C(k) which is shown in formula (2).   Similarly noted in formula (3); and  
	page 12; m and n should be defined.  If m = zero, the value = zero.
Appropriate correction is required.

Claim Rejections - 35 USC § 102


2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Khayatzadeh et al (Applicants’ admission Prior Art, “SYSTOLIC CORDIC DCT:….”).
As per independent claim 1, Khayatzadeh et al disclose the claimed invention.
Claim 1.  A discrete cosine transform (DCT)/inverse discrete cosine transform (IDCT) system (Figs. 3-6; title, SYSTOLIC CORDIC DCT:…2D-DCT; Abstract,; systolic array; 1. INTRODUCTION, “[I]he CORDIC ….for implement the DCT/IDCT is described  in section 3”), comprising: 
one or more combination circuits (1. INTRODUCTION, “[I]n section 4 the architecture of SCDCT, i.e., systolic array, TETA generator unit and CHECK TETA unit (CTU) are presented”); 
one or more systolic array circuits (1. INTRODUCTION, “[I]n section 4 the architecture of SCDCT, i.e., systolic array,…”); 
DCT/IDCT control circuitry (not shown; however, the system should have a “switch’’ for selecting forward DCT or inverse DCT) coupled to the one or more combination circuits and to the one or more systolic array circuit, the control circuitry to: 
receive a systolic array input data set; 
receive an input array data set; 
provide the systolic array input data set to each respective one of the one or more systolic array circuits, each of the one or more systolic array circuits to provide a systolic array output matrix using the received systolic array input data such that the one or more systolic array circuits collectively provide one or more systolic array output matrices; and 
cause the one or more combination circuits to mathematically combine the input array data set with the one or more systolic array output matrices to generate a DCT/IDCT output matrix.
Due to the similarity of independent claims 9, 17 and 25 to claim 1, they are rejected under a similar rationale.
s 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hu et al (Applicants’ admission Prior Art, “An Efficient CORDIC Array Structure….”).
	As per independent claim 1, Hu et al disclose the claimed invention.
Claim 1.  A discrete cosine transform (DCT)/inverse discrete cosine transform (IDCT) system (Fig. 3; Abstract, …implementation of the Discrete Cosine Transform and the inverse DCT (IDCT) algorithm using CORDIC bases systolic processor array”), comprising: 
one or more combination circuits (Abstract, …implementation of the Discrete Cosine Transform and the inverse DCT (IDCT) algorithm using CORDIC bases systolic processor array”) ; 
one or more systolic array circuits (Abstract, …implementation of the Discrete Cosine Transform and the inverse DCT (IDCT) algorithm using CORDIC bases systolic processor array”); 
DCT/IDCT control circuitry (III. CORDIC ARRAY STRUCTURE IMPLEMENTATION OF DCT AND IDCT) coupled to the one or more combination circuits and to the one or more systolic array circuit, the control circuitry to: 
receive a systolic array input data set; 
receive an input array data set; 
provide the systolic array input data set to each respective one of the one or more systolic array circuits, each of the one or more systolic array circuits to provide a systolic array output matrix using the received systolic array input data such that the one or more systolic array circuits collectively provide one or more systolic array output matrices; and 
cause the one or more combination circuits to mathematically combine the input array data set with the one or more systolic array output matrices to generate a DCT/IDCT output matrix.
Due to the similarity of independent claims 9, 17 and 25 to claim 1, they are rejected under a similar rationale.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6.	Claims 2-8, 10-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Khayatzadeh et al (Applicants’ admission Prior Art, “SYSTOLIC CORDIC DCT:….”).
	Khayatzadeh et al have been discussed in paragraph No. 3 above.
	As per dependent claims 2-8, 10-16 and 18-24, the claims detail additional features; however, these features are old or well known in the art.  ).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Khayatzadeh et el al’s teachings because the reference disclose a discrete cosine transform (DCT)/inverse discrete cosine transform (IDCT) system using systolic array as claimed.

s 2-8, 10-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (Applicants’ admission Prior Art, “SYSTOLIC CORDIC DCT:….”).
	Hu et al have been discussed in paragraph No. 4 above.
	As per dependent claims 2-8, 10-16 and 18-24, the claims detail additional features; however, these features are old or well known in the art.  ).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Hu et el al’s teachings because the reference disclose a discrete cosine transform (DCT)/inverse discrete cosine transform (IDCT) system using systolic array as claimed.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182